EXHIBIT 4
              a


              2
              ~
              a
              3
              c
              o
              y




01H & OSB/C




02D & 05J & O6F




O2W & 03F & 06L1/2
03A
03B & 03H & 091
03C
03D & 044
03E
              Precincts



03M
03N
03S & 10F
O3T & 04J
048
04C & 04D
04G & 04M



04S
04T
o4w
                          wlwlwlalwlwlwlr[wlalalwlwlwlw




                                                                                                                 Blefefelelelefe[e[efefe}e}ele




                                                                                                                                                 wlwiwlofwlwlwlwlwluju}w]w] ww
04X 1/2
                                                          Blefefefeteleielefefefele}e




05A 1/2
}06B & 06J
                                                                                        Nin{wlainininin[ ala}n




06D & 06E
061 & O7E & 07) &07N
OGN & 06Q & 07H
06R
07A
 7B & 07C
    & 08M

108A
08B & 08C
               &
               a


               8
               2
               o
               3
               3%
               vn




08H & 08d
08K
08P & 09G & 09H

09B
09C & 10E
09D
09E
10A



10G & 10H1/2

10K & 11H
                 Precincts




 12E1 & 12H1/2 & 12)
 12K & 12N
 12M
 AP01 A/B
 APO1 C/D
 AP02 1/2/B
AP03 & RWO7A/B
APO4A/B & APO6



|APOSA/B
AP10
AP 12 A/B/C
AP14 & SCO4A/B/C & JC10 & JC15
CHO 1/2/3/4A/5
CP011/2/B & CP02 & CPO4A/B
                                                                                               Blefelefele[efefeln


CP051/B & CPOGA & CPO7B/C/D/E/F
                                  wirytalalwlwlwlw]w




                                                                         Niwtwlatrini[rw |r]




                                                                                                                     wlwialufwlwlwlwlw
CP081/3/4/A & SC10
                                                       Blefefele}e}ele




EP01 A/B
     AIBIC/DIE
     AB
     AB

FAOIC
FCO1 & SCO1A/BIC & SC20
             a


             2
             =
             a
             oS
             <
             o
             yn




FC03 & SC16A




C12 & JC14




MLO3_& MLO7 A/B
               Precincts



RW06 & RW13
RW08
RWw09 & RW19
RW12 & RW16
RW17
RW20
SC02
SC04
SCOSA/D/E




                                                                                                                                       wlojwlselwlwlufwlwlwlw]wlwlulwlwlwlw
SC05B
SC07 A/C                   3
                               Blefefelefefelelelefefelelelede




                                                                                                    Blelelefelelefefefele}eleiele}ae
SC08 B/C/D/E/F/G/H         3
                                                                 Niatelwiriniainin[u[ryi[ y(t adn

 C09 A/B/C & SC27          4
   11A/B                   3
  13                       2
                           2
SC15                       3
SC17 AVBIC & SC18A/B/C     3
$C19 A/B                   2
SC21 1/2 & UCO3 1/2        4
$C23 A/B/C                 3
SC29A                      3
                           5
                           2
                           5
                           2
             Precincts




$S07 A/BIC & S808 A/B/C/D   3
SS09 A/B                    3




                                Blefefe}efefele[e




                                                                           Blelelelefele}ele
SS11A/B/C/D & SS13 AIB      4




                                                    whrytryirini[r|[r fw
$S12 &SS14                  3
                            3
                            2
SS17                        3
SS29A                       2
                            3
UC02 A/B                    4
TOTALS
